Citation Nr: 0029294	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  97-14 533	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from December 1970 to 
January 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision by the RO which denied service connection for 
residuals of a head injury.

In July 1999, the Board remanded the claim to the RO for the 
purpose of scheduling a Travel Board hearing.  The veteran 
subsequently elected to have a Board videoconference hearing, 
which was scheduled for October 2000, but he failed to 
report.


FINDING OF FACT

Any head injury in service resolved without residual 
disability and is unrelated to current disability (such as 
claimed headaches, blurred vision, and memory loss).


CONCLUSION OF LAW

Claimed residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000): 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active service in the Navy from December 1970 
to January 1972.

His service medical records show that in May 1971 he was 
treated for complaints of headaches of 1 1/2 months duration; 
he reportedly had been sleeping in class and his company 
commander brought him to sick bay.  An addendum to the 
clinical record mentions the veteran was being sent to 
security for alleged drug use which he denied.  In June 1971, 
the veteran was again treated for headaches, which he said he 
had for 2 months.  An electroencephalagram (EEG) was normal.  

In July 1971, the veteran was seen aboard ship for a 
complaint of blurred vision; there was no mention of a head 
injury.  He was subsequently admitted to the hospital in July 
1971 and gave a history of bumping his head on a pipe on his 
ship 4 days prior.  He stated that following the accident he 
felt faint and that he had headaches, double vision, and 
blurry vision.  Physical examination revealed he had 
bilateral sixth nerve palsy, but the extra-ocular motility 
otherwise was normal and there was no papilledema.  He 
appeared to be cooperative and alert most of the time.  He 
was oriented and he had a good recall and memory.  The doctor 
noted that the veteran's attention span drifted at times.  
There was a questionable sensory loss of the left lower 
extremity, but the reflexes were noted to be equal and 
active.  During hospitalization, his 6th nerve weakness 
rapidly improved and it was felt that weakness was the result 
of a concussion of the brain with stretching of 6th nerve as 
it passed into Duello's canal at Gruber's ligament as the 
nerve entered the clivus.  Diagnoses at discharge from the 
hospital in August 1971 were brain concussion, and neuropathy 
of bilateral abducers nerve due to trauma.  The veteran was 
to be reevaluated in the ophthalmology department in two 
weeks.  

In August 1971, the veteran was treated aboard his ship for a 
laceration above the left eye.  The area was cleaned and he 
received 3 sutures.  Three days later the sutures were 
removed.  

The veteran was evaluated in the ophthalmology clinic in 
August 1971.  The impression was acute spasm, doubt secondary 
to trauma, volitional.  It was also noted there was 6th nerve 
palsy, not paralysis, and such was likely to improve.  

In late August 1971, the veteran was admitted to the hospital 
with a diagnosis of drug abuse.  He reportedly had taken 
amphetamines that day and was hyperventilating.  Another 
record mentions he was facing court martial charges for 
attacking a nurse with a bottle while under the influence of 
alcohol.  During the hospital admission, the veteran 
underwent a psychiatric evaluation in August 1971.  During 
such evaluation, the veteran admitted that although he had 
had transient episodes of blurred vision, his ostensible 
bilateral 6th nerve palsies were volitional in nature.  The 
psychiatric report details various behavioral problems.  It 
was noted the veteran joined the service as an alternative to 
incarceration, and he had spent much of his time in service 
trying to get a discharge.  A history of drug abuse was 
noted, and manipulative behavior was described.  The report 
comments that while the veteran had previously been diagnosed 
with a brain concussion and a 6th nerve disorder, such 
diagnoses were questioned by subsequent evaluations.  Ocular 
complaints were said to be factitious.  It was discussed how 
the veteran used the reported injury for psychiatric reasons.  
The diagnoses were severe immature personality, acute 
situational adjustment reaction of adolescence manifested by 
factitious bilateral 6th nerve palsy, and chronic drug abuse 
by history.  Administrative discharge from service was 
recommended due to a character and behavior disorder.  The 
hospital summary indicates that on discharge from the 
hospital the diagnoses were hyperventilation syndrome, 
anxiety, and amphetamine misuse.  It was noted that at the 
time of dictation of the hospital summary, the psychiatric 
report was not yet available, although it was believed that 
administrative discharge was to be recommended.

An October 1971 addendum to the earlier psychiatric 
evaluation notes that discharge from service was recommended 
because of an immature personality disorder.

Service medical records show that in January 1972 the veteran 
complained of blurred vision.  The examiner noted the veteran 
had worn glasses in the past.  He was referred for an 
ophthalmology consultation.  

The veteran's January 1972 service discharge examination was 
negative for any complaints of headaches, memory loss, 
blurred vision, or other residuals of a head injury.  He had 
bilateral visual acuity of 20/20.  Examination of the skin 
revealed a scar of the forehead.

In December 1995, the veteran filed a claim of service 
connection for residuals of a head injury.  He stated he 
sustained a head concussion in July 1971.  He stated he had 
headaches on a daily basis and that his vision bothered him 
at times.  On the application for compensation, the veteran 
stated that since discharge he had not been treated for any 
residuals of a head injury.

At an October 1996 VA general examination, the veteran 
complained of continuous headaches and loss of memory.  The 
examiner stated he would refer the veteran for a neurological 
examination.  The examiner related no diagnosis could be made 
at the present time.  He indicated that from the history, one 
would suspect post-traumatic amnesia and headaches.

During an October 1996 neurological examination for the VA, 
the veteran reported sustaining a head injury in service.  He 
stated he spent a week in the hospital and that his 
headaches, blurred vision and balance problems stopped.  He 
reported he was able to return to active duty.  He related he 
had not had any problems with memory loss, seizures, visual 
change, and visual loss other than having to wear glasses.  
He also denied balance and coordination problems until about 
1-1/2 to 2 years ago when he started noticing gradually 
progressive problems with memory, balance and headaches.  The 
physician stated that there was no evidence that the 
veteran's concussion 25 years ago had anything to do with his 
present problems of headaches and memory problems.  He noted 
the veteran stated he had no problems shortly after the 
injury until approximately 2 years ago.  An October 1996 CT 
scan of the head was negative.

An October 1996 VA visual examination reveals the veteran 
related having blurred vision since his concussion in 
service.  He stated he had never worn glasses before the 
accident, but that ever since the accident he had to wear 
glasses.  Physical examination revealed bilateral uncorrected 
visual acuity of 20/40 and corrected visual acuity of 20/20.  
The diagnosis was presbyopia and minimal myopia.  The 
examiner noted the veteran alleged having blurred vision 
since the accident in service.

In a letter dated in February 1997 to the President of the 
United States, the veteran reported having a head injury in 
service.  He related that he now had headaches, vision 
problems, and memory problems as a result of the service head 
injury.

The RO, in a March 1997 rating decision, denied the claim of 
service connection for a head injury.

In a March 1997 notice of disagreement, the veteran stated he 
had headaches, memory loss, and blurred vision due to a head 
injury in service.  He denied the history reported on the 
October 1996 neurological examination.

In April 1997, the veteran underwent a private neurological 
evaluation for complaints of headaches and memory loss.  He 
reported a history of sustaining a head injury in service 
when struck in the left supraorbital area by scaffolding 
material.  He related he had headaches and difficulty with 
memory over the course of several years.  He stated that over 
the last few years he had exacerbations of headaches.  
Current neurological findings were normal.  A scar near the 
left eyebrow was noted.  The examiner's impression was that 
the veteran had a long-standing history of headaches and 
memory loss.  He explained to the veteran that it was 
extremely unusual for a patient to present 26 years after an 
injury for treatment or disability.  He stated that from a 
reasonable vantage point, he could not clearly discern the 
nature of the veteran's complaints without reviewing prior 
notes and the results of the CT scan.  

In May 1997, the RO received a statement from the veteran 
outlining the details of his head injury in service and his 
subsequent problems following the injury.  He stated that 
ever since the head injury in service he had headaches and 
loss of memory.

During a May 1997 RO hearing, the veteran primarily addressed 
what he perceived to be wrong with the adjudication of his 
claim of service connection for residuals of a head injury. 

In October 1997, the RO granted service connection for a left 
eyebrow scar (residual of the laceration in service).

In March 1998, the veteran was evaluated by Herman Grishaver, 
M.D., a neurologist, due to complaints of headaches and 
memory problems.  The veteran reported a history of recurrent 
headaches after sustaining a head injury in the Navy.  Dr. 
Grishaver noted the veteran would be scheduled for 
electroencephalogram (EEG) and for a detailed mental status 
testing.  He related he did not have an opportunity to review 
any medical records pertaining to the veteran's head injury 
or pertaining to his present complaints.  His impression was 
that there was insufficient data upon which he could make a 
diagnosis one way or another.  He stated that if records 
would be made available and if he had the results from the 
mental status testing and EEG, he might be able to arrive at 
an appropriate diagnosis.  In April 1998, the veteran had a 
normal EEG.  Based on the results of an April 1998 mini 
mental state examination, Dr. Grishaver stated that his 
overall impression was that the veteran was displaying severe 
short-term memory problem.  He stated it was in the range 
beyond most retarded or demented individuals and that it was 
inconsistent with his performance in other areas, raising the 
question of a severe psychiatric disturbance or malingering.  
In April 1998, Dr. Grishaver stated he had received the April 
1998 EEG and had performed a neurological examination.  He 
stated that a comprehensive examination was also performed.  
He stated that in his judgment, the veteran did not have an 
organic neurologic disorder, but that he probably had a major 
psychiatric disorder.  The veteran was informed by Dr. 
Grishaver office in April 1998 that although he reported for 
management of headaches and memory loss, it was felt he had a 
normal neurologic examination, including EEG.

In December 1998, the veteran reported to the Jameson 
Memorial Hospital with complaints of headaches for the past 3 
years.  He was noted to be a poor historian.  The impression 
was chronic headaches; most likely migraines vs. tension 
headaches and possible underlying depression.

During a February 1999 VA general medical examination, the 
veteran reported his major problems were headaches and memory 
problems.  He reported being hit in the head by a pipe during 
service in 1971.  He had a normal neurological examination.  
A CT scan of the brain showed sulcal enlargement indicating 
atrophy greater than expected for the patient's age.  Chronic 
headaches were also listed among the various diagnoses.

A February 1999 VA neurological examination revealed findings 
and history shown on the February 1999 VA general 
examination.  His neurological examination was normal.  The 
diagnosis was chronic headaches.

In September 1999 and October 2000, the veteran's 
representative reasserted the veteran's contention that his 
chronic headaches were due to a service head injury.

II.  Analysis

The veteran claims he had a head injury in service and that 
service connection is warranted for head injury residuals 
such as headaches, blurred vision, and memory loss.  The file 
shows that the RO has properly developed the evidence in this 
case, and there is no further VA duty to assist the veteran 
with his claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

During the veteran's active duty he was seen in July 1971 for 
a reported head injury, although there is no indication such 
injury was witnessed.  He was initially diagnosed with a 
concussion and a 6th nerve injury, although later medical 
records cast doubt on such diagnoses, noting factitious 
complaints and a diagnosis of a personality disorder.  In a 
separate service event, the veteran had a minor forehead 
laceration (the residual scar has been service connected).  
His January 1972 discharge examination showed no residuals of 
a head injury (other than the laceration scar).  The service 
medical records as a whole indicate that any head injury in 
service resolved without residual disability.

There are no post-service medical records of any pertinent 
problems until 1996, more than two decades after service.  
This lengthy lapse of time after service, without pertinent 
complaints, is evidence against a finding of a relationship 
between a current disability and service.  Mense v. 
Derwinski, 1 Vet.App. 354 (1991).  Since 1996 the veteran has 
been seen for complaints such as headaches, blurred vision, 
and memory loss, and he maintains that these represent 
residuals of a service head injury.  The veteran, as a 
layman, has no competence to give a medical opinion on 
diagnosis or etiology of a medical condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The recent medical records 
do not link the current complaints with a service head 
injury, and in fact some of the medical records comment that 
such a relationship is doubtful.  Without medical evidence to 
link current medical problems with a service head injury, 
service connection may not be granted.  As to the vision 
complaint, the Board also notes that the veteran has 
refractive error, and service connection for such is 
prohibited by 38 C.F.R. § 3.303(c).

In sum, the weight of the evidence shows that any head injury 
in service resolved without residuals, and a current 
disability has not been medically linked to service including 
any service head injury.  As the preponderance of the 
evidence is against the claim for service connection for 
residuals of a head injury, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Service connection for residuals of a head injury is denied.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

